                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         EDCV 19-0517-PA (AS)                                           Date    June 12, 2019
 Title            Dale Cabler v. County of Riverside




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE LACK OF
                              PROSECUTION


       On April 4, 2019, Plaintiff, a California resident proceeding pro se, filed a Civil
Rights Complaint (“Complaint”) pursuant to 42 U.S.C. § 1983. (Dkt. No. 2). The Court
subsequently granted Plaintiff's application to proceed in forma pauperis. (Dkt. No. 6). On
April 19, 2019, the Court issued an order dismissing Plaintiff’s Complaint with leave to
amend. (Dkt. No. 8). Plaintiff was directed to “file a First Amended Complaint no later
than 30 days from the date of th[e] Order.” (Id. at 4). Plaintiff was “explicitly cautioned
that failure to timely file a First Amended Complaint, or failure to correct the deficiencies
described [in the Order], may result in a recommendation that this action, or portions
thereof, be dismissed with prejudice for failure to prosecute and/or failure to comply with
court orders.” (Id. at 5).

       To date, Plaintiff has failed to file a First Amended Complaint or requested an
extension of time to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in
writing, no later than June 26, 2019, why this action should not be dismissed with prejudice
for failure to prosecute. This Order will be discharged upon the filing of a First Amended
Complaint that cures the deficiencies in the last pleading or upon the filing of a declaration
under penalty of perjury stating why Plaintiff is unable to file a First Amended Complaint.
A copy of the Court’s April 19, 2019 Order is attached for Plaintiff’s convenience.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-0517-PA (AS)                                    Date   June 12, 2019
 Title          Dale Cabler v. County of Riverside

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely
respond to this Order will result in a recommendation that this action be dismissed
with prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute
and obey court orders.

cc: Percy Anderson
    United States District Judge

                                                     .




                                                                               0       :       00

                                                          Initials of                AF
                                                          Preparer




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 2 of 2
